DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 11/01/2022 and 05/16/2022 have been considered by the examiner.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,361,866 B1 (herein referred to as McGregor). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, McGregor discloses A user device for proving electronic images have not been tampered with via a decentralized ledger, the user device comprising one or more physical processors (claim 1 - col. 29, lines 49-54) programmed to: 
generate an electronic image using an image authentication application executing on the user device (claim 1 – col. 29, line 55 – the user device comprises processors that are programmed to generate an electronic image – where the program that programs the processor of user device can be considered as the software application (named as image authentication application); 
transmit the electronic image for authentication to an authentication server that authenticates the electronic image (claim 1 – col. 29, lines 56-58); 
generate a device-generated hash of the electronic image based on a hash function at a time using the image authentication application executing on the user device (claim 1 – col. 29, lines 59-60); 
generate an image identifier for the electronic image using the image authentication application executing on the user device, the image identifier comprising the device-generated hash (claim 1 – col. 29, lines 61-63); 
generate a device-generated blockchain transaction using the image authentication application executing on the user device, the device-generated blockchain transaction comprising the device-generated hash for incorporation into a device-initiated block of the decentralized ledger, wherein the device-initiated block provides proof on the decentralized ledger of a state of the electronic image at the time the electronic image was generated (claim 1 – col. 29, line 64- col. 30, line 3); 
obtain a device-initiated block identifier for the device-initiated block from a blockchain network (claim 1 – col. 30, lines 4-5); and 
store, at a storage accessible to the user device and the authentication server, the image identifier in association with the device-initiated block identifier (claim 1 – col. 30, lines 6-8).

Regarding claim 11, claim 11 has been similarly analyzed and rejected as per citations made in the rejection of claim 1 in view of claim 1 of McGregor.

4. 	Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	 
	Claims 1 and 11 would be allowable after double patenting rejections have been resolved. The closest prior arts as cited do not teach the combination of limitations as recited in claims 1 and 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        November 4, 2022